Title: From Benjamin Franklin to William Strahan, 4 February 1751
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Feb. 4. 1750, 1
I wrote you per Capt. Budden, who sail’d the Beginning of December, and sent you a Bill of Exchange on Jonathan Gurnel & Co. for Fifty Pounds, and desired you to send me Viner’s, Bacon’s and Danvers’s Abridgments of the Law, with Wood’s and Coke’s Institutes. I have no Copy of the Letter, and forget whether I added the Compleat Attorney in 6 or 8 Vols. 8vo. the Precedents in English; please to send that also. I likewise desired you to enter my Son’s Name, William Franklin, in one of the Inns of Court, as a Student of Law, which I am told costs between £4 and £5 and to let me know what Time must expire before he can be called to the Bar after such Entry, because he intends to go to London a Year or two before, to finish his Studies. I hope that Letter got to hand. Enclos’d I send you the second Bill. I see they have printed a new Translation of Tully on old Age; please to send me one of them. Mr. Hall continues well, and goes on perfectly to my Satisfaction. My Respects to Mrs. Strahan and Master Billy. I have not Time to add, but that I am, with great Esteem and Affection, Dear Sir Your most oblig’d humble Servant
B Franklin
 
Addressed: To Mr Wm Strahan Printer London per Capt. Mitchell.
